
	

113 HR 902 IH: Keep Our Commitment to Veterans Act
U.S. House of Representatives
2013-02-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 902
		IN THE HOUSE OF REPRESENTATIVES
		
			February 28, 2013
			Mr. Boustany (for
			 himself, Mr. Pierluisi,
			 Ms. Hanabusa,
			 Mr. Smith of New Jersey, and
			 Ms. DeLauro) introduced the following
			 bill; which was referred to the Committee
			 on Veterans’ Affairs
		
		A BILL
		To authorize certain Department of Veterans Affairs major
		  medical facility leases, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Keep Our Commitment to Veterans
			 Act.
		2.Authorization of
			 fiscal years 2013 and 2014 major medical facility leasesThe Secretary of Veterans Affairs may carry
			 out the following major medical facility leases in fiscal years 2013 and 2014
			 at the locations specified:
			(1)A
			 clinical research and pharmacy coordinating center, Albuquerque, New
			 Mexico.
			(2)A
			 community based outpatient clinic, Brick, New Jersey.
			(3)A
			 new primary care and dental clinic annex, Charleston, South Carolina.
			(4)The Cobb County
			 Community Based Outpatient Clinic, Cobb County, Georgia.
			(5)The Leeward
			 Outpatient Healthcare Access Center, Honolulu, Hawaii, including a co-located
			 clinic with the Department of Defense and the co-location of the Honolulu
			 Regional Office of the Veterans Benefits Administration and the Kapolei Vet
			 Center of the Department of Veterans Affairs.
			(6)A
			 community based outpatient clinic, Lafayette, Louisiana.
			(7)A
			 community based outpatient clinic, Lake Charles, Louisiana.
			(8)Outpatient clinic
			 consolidation, New Port Richey, Florida.
			(9)An outpatient
			 clinic, Ponce, Puerto Rico.
			(10)Lease
			 consolidation, San Antonio, Texas.
			(11)The Errera
			 Community Care Center, West Haven, Connecticut.
			(12)The Worchester
			 Community Based Outpatient Clinic, Worchester, Massachusetts.
			3.Authorization in
			 reduced amounts for major facility leases previously authorized in prior fiscal
			 yearsThe Secretary of
			 Veterans Affairs may carry out the following major medical facility leases in
			 fiscal year 2013 at the locations specified, in an amount for each lease not to
			 exceed the amount shown for such location:
			(1)For a community
			 based outpatient clinic, Johnson County, Kansas, authorized by section 1(a)(9)
			 of the Act entitled An Act to authorize major medical facility leases
			 for the Department of Veterans Affairs for fiscal year 2010, and for other
			 purposes. (Public Law 111–82; 123 Stat. 2140), an amount not to exceed
			 $2,431,900.
			(2)For the expansion
			 of a community based outpatient clinic, San Diego, California, authorized by
			 section 901(3) of the Veterans’ Benefits Act of 2010 (Public Law 111–275; 124
			 Stat. 2894), an amount not to exceed $11,893,505.
			(3)For the expansion
			 of the community based outpatient clinic, Tyler, Texas, authorized by section
			 7(a)(3) of the Veterans Programs Extension Act of 2006 (Public Law 109–444; 120
			 Stat. 3312), an amount not to exceed $3,610,775.
			
